—In an action to recover damages for medical malpractice and products liability, etc., the defendant Jaftex Corp. appeals from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated July 7, 1997, as denied those branches of its motion which were to compel the plaintiffs to execute authorizations for the release of (1) the medical records of the infant plaintiff’s siblings, (2) the medical records of the infant plaintiff’s father, and (3) records pertaining to the medical treatment and history of the plaintiff Dalila Oquendo.
Ordered that the appeal is dismissed, with costs to the respondents.
The appeal must be dismissed as the order appealed from was superseded by an order of the same court, dated December 1, 1997, which, upon renewal, adhered to the original determination (see, Roman v Turner Colours, 255 AD2d 571 [decided herewith]). Ritter, J. P., Copertino, Santucci and Altman, JJ., concur.